Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Claims 1-10), in the reply filed on 10 February 2021, is acknowledged.  Because applicant did not distinctly and specifically point out whether the election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01).
Claims 11 and 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II, III and IV, there being no allowable generic or linking claim. The election is being treated as an election without traverse.
Applicant responded to the restriction (election) requirement mailed 05 October 2020, in the reply filed on 10 February 2021.

Status of Claims
Claims 11 and 13-21 show incorrect status identifiers. Applicant is reminded that claims 11 and 13-21 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.


Claims 2, 3, 7-11 and 13-21 are pending.
Claims 11 and 13-21 are withdrawn from consideration.
	Claims 2, 3 and 7-10 are rejected.
	Claim 9 is objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/PT2017/050028, 12/04/2017, which claims benefit of 62/430,113, 12/05/2016.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
It is noted that Applicant has not executed one or more Oaths or Declarations 

Drawings
The drawings were received on 05 June 2019.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:
Claim 9 recites the bacteriophage species F110/10 and F95/13.
The specification describes the deposit status of other bacteriophage cited in the claimed subject matter (i.e., F99/10, F27/12 and F95/13), but does not describe deposit information for bacteriophage F110/10 and F95/13 (see originally-filed specification, pg. 26, para. [0110] thru pg. 27, cont. para. [0110]).
In order to provide proper antecedent basis, Applicant should insert deposit information for bacteriophages F110/10 and F95/13 into the specification.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites: “A purified bacteriophage comprising a nucleic acid having a SEQ ID NO:4 (F83/13), at least 97% sequence identity to SEQ ID NO:5 (F95/13), or variant thereof…”, which is assumed to read: “A purified bacteriophage comprising a nucleic acid having a nucleotide sequence which has at least 97% sequence identity to SEQ ID NO:1 (F99/10), at least 97% sequence identity to SEQ ID NO:2 (F110/10),…, at least 95% sequence identity to SEQ ID NO:4 (F83/13), or at least 97% sequence identity to SEQ ID NO:5 (F95/13), or variant thereof…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3 and 7-10 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 

Claims 2, 3 and 7-10 fail to comply with the written description requirement, because the claim texts recite limitations which are not described in the specification and/or which encompass a claim breadth which is not supported by the specification.
	Claims 2 and 9 recite the terms ‘variants’ or ‘variant’ in the context of being bacteriophage that vary in nucleotide sequence from the phage identified by having SEQ ID NOs: 1 and/or 2 and/or 3 and/or 4 and/or 5.
The specification recites: “…, the term ‘variant’ in the context of nucleotide sequences refers to a nucleotide sequence that comprises or consists of a nucleotide sequence having a sequence identity of at least 70%, 75%, 80%, 85%, 90%, 93%, 94%, 95%, 96%, 97%, 98%, or at least 99% with a reference nucleic acid sequence” (originally-filed specification, pg. 8, para. [0031]). Although an intended use of both the pharmaceutical composition and purified bacteriophage described in the claimed subject matter, said composition and cited bacteriophage are described as having the functional limitation of ‘having antibacterial activity against Pseudomonas aeruginosa’. The specification further recites that “A variant may be selected that maintains one or more functions of the reference nucleic acid sequence. For example, a variant bacteriophage may exhibit at least one biological activity, e.g., antibacterial activity, such as lytic killing activity, of the bacteriophage from which it is derived” (pg. 8, para. Pseudomonas aeruginosa, according to claims 2 and 9.
	However, Lynch et al. ((2012) BMC Genomics 13 (223): 1-19 (provided here)) shows that bacteriophage clone with GenBank accession number JF939047, which is a 79.06% nucleotide match to SEQ ID NO:5, infects the bacterium Burkholderia cenocepacia (pg. 1, Abstract and pg. 16, column 2, para. 1). (See NCBI Blast search history of SEQ ID NO:5.) Therefore, it is not clear that Applicant has support for or full possession of all variants related to the described bacteriophage represented by the cited SEQ ID NOs. In addition, it is not clear what the term ‘refers to’ means within the context of Applicant’s description of the term ‘variants’. It is not clear that the term ‘refers to’ is analogous to a binding definition of what the variants actually are.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the ‘variant(s)’, the claims may be amended to recite a list of variants that are supported by the specification or the term ‘variant(s)’ may be removed from the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 2, 3 and 7-10 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2, 3 and 7-10 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claims 2 and 9 recite: (F99/10), (F27/12), (F95/13) and/or (F110/10) and (F83/13).
These claims contain parentheses or quotation marks which raises the question as to which term is required by the claim, because it is not clear that the subject matter in the parentheses or quotation marks is identical in scope with their preceding descriptions. Essentially, the claims use both narrow and broad limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP 2173.05(c). The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 3 and 7-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The judicial exception is not integrated into a practical application, and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The instant claims were analyzed for eligibility pursuant to the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance. The instant claims are drawn to pharmaceutical compositions comprising bacteriophages, and a purified bacteriophage. As such, the instant claims are drawn to a composition of matter, which is a statutory category of invention. (STEP 1: YES).
The claimed compositions comprise naturally occurring bacteriophages. The purified bacteriophage appears to be a naturally occurring species of bacteriophage. The specification recites: “The term ‘purified’…means that the phage has been measurably increased in concentration by any purification process, including,…, isolation from the environment or culture (originally-filed specification, pg. 8, para. [0028]). In some embodiments, one of the claimed compositions further comprises additional bacteriophage (specification, pg. 5, para. [0020]). In some embodiments, one of the compositions is formulated as an aerosol (spec., pg. 5, para. [0020]). In some 
The instant claims are drawn to pharmaceutical compositions comprising naturally occurring bacteriophages or a purified naturally occurring bacteriophage, each of which is a judicial exception. However, a method reciting administration of the compositions or bacteriophage is not described. As such, the instant claims do not recite additional elements that integrate the judicial exception into a practical application of the exception (STEP 2A, PRONG TWO: NO).
The pharmaceutical compositions and purified bacteriophage do not contain any other elements or compounds except for the pharmaceutically acceptable carrier. Nothing in the instant specification suggests that the claimed pharmaceutical compositions or bacteriophage exhibit any markedly different characteristics, with respect to structure and/or function, to distinguish the claimed compositions and bacteriophage from their naturally occurring counterparts. As such, the instant claims do not recite any additional elements that amount to significantly more than the judicial exception (STEP 2B: NO).
Accordingly, the instant claims do not constitute patent eligible subject matter under 35 USC §101.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Essoh et al. ((2013) PLOS ONE 8(4): 1-12).

Essoh et al. addresses the limitations of claim 9.
Regarding claim 9, Essoh et al. teaches that phage therapy may become a complement to antibiotics in the treatment of chronic Pseudomonas aeruginosa infection (pg. 1, Abstract). Six different phages were purified from “pyophage”, a commercial cocktail directed against five different bacterial species, including P. aeruginosa. Among 47 P. aeruginosa strains 34 were lysed by at least one isolated phage (pg. 1, Abstract]). Annotated sequences were deposited at EMBL-EBI under accession number HE983845 for phage vB_PaeM_C2-10_Ab01 (pg. 3, column 1, last para. thru column 2, lines 1-2 [A purified bacteriophage with at .

Claim 9 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Henry et al. ((2013) Antimicrob. Agts. Chemother. 57(12): 5961-5968).

Henry et al. addresses the limitations of claim 9.
	Regarding claim 9, Henry et al. teaches that numerous newly isolated bacteriophages have been claimed to be potential therapeutic candidates. A mouse lung infection model and bioluminescent strain of Pseudomonas aeruginosa were used to compare the activities of nine different bacteriophages in vitro and in vivo (pg. 5961, Abstract). The Myoviridae (bacteriophage) used in the study included PAK_P4 9 (accession no. KC862300) (pg. 5961, column 2, last para. [A purified bacteriophage with at least 97% sequence identity to SEQ ID NO.: 2 = 97.27%; see NCBI Blast search history for SEQ ID NO: 2]).

Claim 9 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Alves et al. ((2016; First published 08 Sept. 2015) Microb. Technol. 9(1): 61-74).

Alves et al. addresses the limitations of claim 9.
	Regarding claim 9, Alves et al. shows the use of phages to formulate a cocktail with the potential to eliminate P. aeruginosa PAO1 planktonic cultures (pg. 61, column 1, Summary).The genome sequence of isolated phage DL52 has .

Claim 9 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Miyata et al. ((2014) Virus Res. 189: 43-46).

Miyata et al. addresses the limitations of claim 9.
	Regarding claim 9, Miyata et al. shows the characterization of a novel P. aeruginosa phage KPP25 (pg. 43, Abstract). Phage KPP25 seems to infect more serotype B strains of P. aeruginosa than does phage KPP12 (pg. 45, column 1, para. 1). The complete genomic sequence of phage KPP25 was deposited in GenBank (accession no. AB910393) (pg. 45, column 2, lines 2-4 [A purified bacteriophage with at least 95% sequence identity to SEQ ID NO.: 4 = 95.03%; see NCBI Blast search history for SEQ ID NO: 4]).

Claim 9 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Kwan et al. ((2006) J. Bacteriol. 188(3): 1184-1187).

Kwan et al. addresses the limitations of claim 9.
	Regarding claim 9, Kwan et al. shows a genomic analysis of 18 P. aeruginosa phages, including nine newly sequenced DNA genomes. The P. aeruginosa bacteriophage genomes have been deposited into the NCBI and assigned the following GenBank accession numbers, including DQ163913 (PA73) (pg. 1186, column 2, para. 2 [A purified bacteriophage with at least 97% sequence identity to SEQ ID NO.: 5 = 98.59%; see NCBI Blast search history for SEQ ID NO: 5]).

	It is noted that the functional limitation ‘having antibacterial activity against Pseudomonas aeruginosa’ is considered to be an inherent property of the bacteriophage represented by SEQ ID NOs.: 1 thru 5.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Essoh et al. ((2013) PLOS ONE 8(4): 1-12) in view of Henry et al. ((2013) Antimicrob. Agts. Chemother. 57(12): 5961-5968), Alves et al. ((2016; First published 08 Sept. 2015) Microb. Technol. 9(1): 61-74), Miyata et al. ((2014) Virus Res. 189: 43-46), and Kwan ((2006) J. Bacteriol. 188(3): 1184-1187).

Essoh et al., Henry et al., Alves et al., Miyata et al., and Kwan et al. address the limitations of claim 9 in the 35 USC §102(a)(1) rejections above.
In addition, Essoh et al., Alves et al., and Kwan et al. also address some of the limitations of claim 2 (i.e., the limitations associated with SEQ ID NOs.: 1, 3 and 5).

Essoh et al. provides motivation for combining three bacteriophages into one pharmaceutical composition, by way of addressing the limitations of claim 2.
Regarding claims 2, 3 and 8, Essoh et al. teaches that phage therapy may become a complement to antibiotics in the treatment of chronic Pseudomonas aeruginosa infection (pg. 1, Abstract [Claim 8]).
To design efficient therapeutic cocktails, the genetic diversity of the species and the spectrum of susceptibility to bacteriophages must be investigated. Six different phages were purified from “pyophage”, a commercial cocktail directed P. aeruginosa. Among 47 P. aeruginosa strains 34 were lysed by at least one isolated phage (pg. 1, Abstract [Claim 2] [A pharmaceutical composition comprising three bacteriophages] [Claim 3]).
Phage “vB_PaeM_C2-10_Ab01” is abbreviated P2-10Ab01 (pg. 5, column 2, para. 2). Phage P2-10Ab01 could lyse two pyophage-resistant strains of P. aeruginosa, C7-6 and C9-5. P2-10Ab01 was able to grow on some strains of P. aeruginosa that were not infected by the pyophage-derived phages (pg. 9, column 1, Table 3 and para. 2 thru column 2, para. 1 [Claim 2] [having antibacterial activity against Pseudomonas aeruginosa]).

	It is noted that the functional limitation ‘having antibacterial activity against Pseudomonas aeruginosa’ is considered to be an inherent property of the bacteriophage represented by SEQ ID NOs.: 1 thru 5.

	Essoh et al. does not show: 1) a bacteriophage having a nucleotide sequence of at least 97% sequence identity to SEQ ID NOs.: 3 and 5 [Claim 2].

	Alves et al. addresses some of the limitations of claim 2.
	Alves et al. shows the use of phages to formulate a cocktail with the potential to eliminate P. aeruginosa PAO1 planktonic cultures (pg. 61, column 1, Summary [nexus to Essoh et al.] [bacteriophage employed as an anti- P. aeruginosa agent, a cocktail of bacteriophages]).

	Phages were tested against P. aeruginosa isolates in order to select those with broad host ranges. Six of the 11 phages tested were selected to establish a phage cocktail, as their combination have the highest percentage of coverage against target pathogens, and include DL52 (pg. 62, column 2, lines 9-11 and pg. 63, column 1, Table 2).
	
	Kwan et al. addresses some of the limitations of claim 2.
	Kwan et al. shows a genomic analysis of 18 P. aeruginosa phages, including nine newly sequenced DNA genomes. The analysis indicates a tremendous reservoir of proteome diversity (pg. 1184, Abstract [nexus to Essoh et al.] [bacteriophage which infect Pseudomonas aeruginosa]).
	Regarding claim 2, the P. aeruginosa bacteriophage genomes have been deposited into the NCBI and assigned the following GenBank accession numbers, including DQ163913 (PA73) (pg. 1186, column 2, para. 2 [at least 97% sequence identity to SEQ ID NO.: 5 = 98.59%; see NCBI Blast search history for SEQ ID NO: 5]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pharmaceutical Pseudomonas aeruginosa strains, which are the type of bacteriophages, shown by Essoh et al. (MPEP 2143 (I)(A,B(3),G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Essoh et al. teaches that an efficient therapeutic cocktail would include genetically diverse bacteriophage, and Alves et al. teaches that bacteriophage that are combined in a cocktail with broad host ranges results in a cocktail with a high percentage of therapeutic coverage against target P. aeruginosa pathogens. That is, one of ordinary skill in the art would be motivated to combine as many genetically diverse and/or broad spectrum bacteriophages as possible in order to produce an anti-bacterial therapeutic with the highest possible efficacy.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 7 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Essoh et al. in view of Henry et al., Alves et al., Miyata et al., and Kwan et al., as applied to claims 2, 3, 8 and 9 above, and further in view of Golshahi et al. ((2010) J. Appl. Microbiol. 110: 106-117).

a pharmaceutically acceptable carrier [Claim 10].
It is noted, with regard to claim 10, that a pharmaceutical composition comprising a purified bacteriophage as described in claim 9 is addressed in the 35 USC §102(a)(1) rejections above.

Golshahi et al. addresses some of the limitations of claim 10, and the limitations of claim 7.
Golshahi et al. shows a study to determine the feasibility of formulating and aerosolizing powders containing bacteriophages KS4-M and ϕKZ for lung delivery for the treatment of pulmonary Burkholderia cepacia complex and Pseudomonas aeruginosa infection (pg. 106, Abstract, Aims [nexus to Essoh et al.] [bacteriophages having anti-bacterial activity against Pseudomonas aeruginosa]).
Regarding claim 7, the methodology and the results obtained with the preparation and aerosolization of only the most successful formulations are presented. The formulation was considered successful, because of the best inhaled FPF (fine particle fraction) and phage viability in FPF for both KS4-M and ϕKZ bacteriophages among all the other tested formulations (pg. 109, column 1, para. 1).
Regarding claim 10, considering that lactose has shown physicochemical stability, good commercial availability and compatibility with many drugs, it is a reasonable choice as a carrier for lyophilizing bacteriophages (pg. 108, column 1, para. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pharmaceutical composition comprising three bacteriophages [Claim 2] or the pharmaceutical composition comprising a purified bacteriophage, as described in claim 9 [Claim 10], according to the specific SEQ ID NOs. as described in the claimed subject matter, as shown by Essoh et al. in view of Henry et al., Alves et al., Miyata et al., and Kwan et al., as applied to claims 2, 3, 8 and 9 above, by formulating the composition for administration as an aerosol [Claim 7]; and by adding to the composition a pharmaceutically acceptable carrier [Claim 10], with a reasonable expectation of success, because Golshahi et al. shows a pharmaceutical composition comprising bacteriophages for the treatment of P. aeruginosa infections, which are the type of bacteriophages, shown by Essoh et al. in view of Henry et al., Alves et al., Miyata et al., and Kwan et al., as applied to claims 2, 3, 8 and 9 above (MPEP 2143 (I)(A,B(3),G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Golshahi et al. teaches that nebulization, although one method of generating high doses of a wide range of drug formulations for respiratory drug delivery, have some compliance-related disadvantages. Pressurized metered dose inhalers (pMDIs) and dry powder inhalers (DPIs) are the two other most common methods prescribed for aerosol administration to the lungs. Considering some of the 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651